Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.
 	Claims 1-10 remain withdrawn.

CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “downfeed unit” in claim 11 (line 12).  The word ‘unit’ is a generic placeholder for “means” and “downfeed” is understood to be a function tied to the unit. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 11, 13-20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support for the limitations of claim 11 at lines 17-19 and 22-24.  Specifically that the signal is received from ‘both’ gauges. As indicated at [0042] and elsewhere the ECU receives two (different) signals.  One signal is of the outer diameter and the other signal is of the inner diameter.   It is suggested that “the signal” of claim 11, line 23 be changed to “the signal or both signals.” 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 11, 13-20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitation “downfeed unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The word “unit” is understood to be a generic placeholder for ‘means’ and is linked to the ‘downfeed’ function.   The function is also described at [0014] as lowering the glass boule into the furnace at a controlled feed rate.   Figure 3 depicts the downfeed unit as a black box 320.  [0038] discloses the downfeed unit may cause the screw feed to turn, but there is no indication of any structure that performs the turning or causing of the screw feed to turn.  [0038] also explains “downfeed unit 320 may cause a screw feed…lowering…the glass boule”.   The plain reading of this passage is that the downfeed unit acts on the screw feed, i.e. the downfeed unit is distinct from the screw feed and the screw feed is not structure of the downfeed unit and thus is not corresponding structure.  Since the written description does not disclose any structure of the downfeed unit that performs to the claimed function, the written description fails to disclose the corresponding structure for performing the entire claimed function.

  To the extent that there is disclosure of structure for performing the downfeed function: there is nothing which clearly links the structure to the function.  Since it is unclear what the corresponding structure is one cannot understand the metes and bounds of the invention. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 11, line 20 : there is confusing antecedent basis for “the measured diameter”.  It is unclear if it is the measured diameter of line 18 or the measured diameter of line 19.   [0041] suggests there are two diameters of concern: the inner diameter and the outer diameter.  It is unclear which of the two might be referred to by “the measured diameter”.  
Claim 11, line 23: there is confusing antecedent basis for “the signal”.  It is unclear if it is the signal of line 17 or the signal of line 18.

From  MPEP 2173.05(h): 
     
Alternative expressions are permitted if they present no uncertainty or ambiguity with
respect to the question of scope or clarity of the claims. One acceptable form of
alternative expression, which is commonly referred to as a Markush group, recites
members as being “selected from the group consisting of A, B and C.” See Ex parte
Markush, 1925 C.D. 126 (Comm’r Pat. 1925).

Presently, claim 11 (at lines 23-24) has a group which is somewhat similar to the above accepted form, but there is no indication that the group is “consisting of” the members.  Therefore it is impossible for anyone to tell if applicant’s group is open or closed to additional members - and thus the claim presents uncertainty or ambiguity with respect to the question of scope of the claim.  If the above “acceptable form” is not desirable for Applicant, Examiner can be telephoned for other expressions. It is unclear if lines 23-24 of claim 11 should be interpreted as “at least one of each of the inner diameter gauge and the outer diameter gauge”; or “at least one member of the group consisting of [the two gauges]”; or “at least one member of the group comprising [the two gauges]”   or something else.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 11, 13-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bogdahn US 6098428 in view of Kasukawa 6062933, Kenmochi 6178778, GB 2179339 (to Harding) and Mannl 5300134  .

11. (Currently Amended) An apparatus for forming a glass tube, the apparatus comprising: 


See figure 1 of Bogdahn which shows forming a glass tube 6

a furnace extending in a substantially vertical direction;

See figure 1 of Bogdahn which shows the furnace 3.

 a pressurized gas source fluidly coupled to a channel of a glass boule positioned within the furnace with a supply conduit, the pressurized gas source providing a flow of pressurized gas to the channel;

See Bogdahn col. 10, lines 48-53 and figure 1. 17 is (or has) a conduit. 1 is the boule
 a screw feed configured to move the glass boule vertically within the furnace;

Bogdahn’s feed device (col. 10, line 1) is not indicated as being a ‘screw feed’.  Kasukawa indicates (col. 5, lines 19-22)  that a screw feed is a conventional precise positioning device used in glass manufacturing.  Kenmochi is cited for disclosing (see figure 2 and the associated text) the use of a screw feeder for precision elongation of a glass cylinder.  It would have been obvious to use a screw feeder for the Bogdahn feed device because it is known to be a precise feeder.

 at least one pair of pulling rolls positioned downstream of the furnace and configured to engage with the glass tube drawn from the glass boule; 

See feature 7 of Bogdahn

an inner diameter gauge positioned downstream of the furnace;
an outer diameter gauge positioned downstream of the furnace; 

See Bogdahn col. 5, lines 21-23 which teaches controlling both inside diameter and outside diameter.  Bogdahn col. 4, lines 32-40 teaches measures both diameters at each of two location  It would have been obvious to provide gauges for each of these diameters.  For example an inside gauge and outside gauge at a location corresponding to the location of 8 of Bogdahn figure 1 as well as an inside gauge and 


and 3Application Serial No.: 15/616,273 Docket No.: SP15-234 / 34116-2874 an electronic control unit communicatively coupled to a downfeed unit, the inner diameter gauge, the outer diameter gauge, the pressurized gas source, and the at least one pair of pulling rolls, the electronic control unit comprising a processor and a non-transitory memory storing a computer readable and executable instruction set which, when executed by the processor: 

See feature 20 and col. 15, lines 29-30 of Bogdahn disclosing an electronic control unit comprising a processor (i.e. fuzzy logic controller). Bogdahn does not disclose the memory.  As evidence by Mannl (col.2, lines 24-32) it is known in the glass making art to use a programmable control device so that forming parameters can be easily changed.   It would have been obvious to provide the Bogdahn controller with a programmable control device that one can easily change the forming parameters. It is inherit that the control device would have memory so that it can store the programs so that eh can be used through the drawing of the tube.  

receives a signal from the inner diameter gauge indicative of a measured diameter of the glass tube, a signal from the outer diameter gauge indicative of a measured diameter of the glass tube, or both;

Figure 1 one of Bogdahn shows the measuring devices feeding signals to the control unit. 

 compares the measured diameter of the glass tube to a target diameter of the glass tube;

See Bogdahn col. 1, lines 34-40.

 sends a signal to the downfeed unit to adjust a feed rate at which the screw feed lowers the glass boule into the furnace based on the signal received from at least one of the inner diameter gauge and the outer diameter gauge;

Bogdahn does not disclose the instruction set sends a signal to the downfeed unit to adjust a feed rate as claimed.  Harding discloses adjusting the downfeed rate of glass reforms (e.g. page 1, lines 55-65). Harding also explains (page 1, lines 122-130 that the preform does not have a constant diameter and that an increase in the diameter causes an increase in fiber diameter which result s in a change in the capstan speed.  Harding further explains that an increase in capstan speed over the preset speed will 

 sends a first control signal to the at least one pair of pulling rolls to adjust a speed or a torque of the at least one pair of pulling rolls; and sends a second control signal to the pressurized gas source to adjust a flow rate of the pressurized gas provided by the pressurized gas source,

See features 21 and 18 of Bogdahn.

 whereby adjustment of the feed rate, adjustment of the speed or torque of the at least one pair of pulling rolls, and adjustment of the flow rate reduce a difference between the measured diameter of the glass tube and the target diameter of the glass tube.  


This ‘whereby’ clause is understood to be a non-limiting intended effect because the ‘adjustment’ is not explicitly linked to any of the explicit functions of the structures. Nevertheless it is clear all of the adjustments of the prior art would be ultimately directed to minimize/reduce any difference between the actual and target diameters. 

Claim 13: It inherent that the feed rate signal would be ‘based on the signal received: Harding page 2, lines 7-11 and 23-25 discloses the capstan speed is based on the outer diameter and this change in diameter would cause the ‘slightly greater speed’.
Claim 14: See Bogdahn  col. 1, lines 34-41.
Claim 15: See Bogdahn, col 13, especially lines 13-18.   It would have been obvious to increase the take-off rate (i.e. speed) when the outside diameter is larger than desired.  It is a matter of common sense that stretching something (such as a tube) causes it to become thinner.  And if it is beyond common sense: it would have been obvious to perform routine experimentation to determine how the outer diameter is controlled by the take-off rate, and then program the computer so as to compensate for the correlation between diameter and speed by sending control signals as claimed.
Claim 16: See Bogdahn, col. 7, lines 21-26.  It would have been obvious to program the controller in accordance with these teachings so as to control the inside diameter by sending control signals as claimed.  Specifically: determine the wall thickness/inside diameter ratio by measuring the inner diameter and then provide instructions to alter the controlling variable (i.e. pressure) whenever the ratio is unsuitable.  Changing the pressure inherently requires a change in flow rate.  This is because increasing a pressure requires an increase in the amount of gas.  Furthermore it would be obvious to increase the rate so as to increase the pressure faster, so as to correct the dimensions faster.

Claim 17:  Anything can correspond to anything else (e.g. matchsticks can correspond to dollars).  It would have been obvious to compare the actual inner diameter with a desired diameter to ensure the desired product is made, and also obvious program the CPU 20 to do the comparison so as to permit it to adjust the process if necessary. 
Claim 18: it would have been obvious to have the pressure controller increase the pressure and the flow rate since they are interrelated variables, such being a result of the communication with the CPU.  It would have been obvious to also expected measured diameter is less than the target at least on occasion as a result of natural variability.  It is inherent that all of the variables are responsive to all of the others. 
Claim 19:  Anything can correspond to anything else (e.g. matchsticks can correspond to dollars).  It would have been obvious to compare the actual outer diameter with a desired diameter to ensure the desired product is made, and also obvious program the CPU 20 to do the comparison so as to permit it to adjust the process if necessary. 
Claim 20: it would have been obvious to have the pulling speed controller 21 increase the speed as a natural result of the inherent variability in the process such being a result of the communication with the CPU.  It would have been obvious to also expected measured diameter is greater than the target at least on occasion as a result of natural variability.  It is inherent that all of the variables are responsive to all of the others. 
Claim 22: The boule and the coupling pertain to intended uses.  It is inherent that one could use a boule that comprises a handle and seal of the same dimensions as the boule.  

Response to Arguments



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gansicke is cited as being cumulative to Bogdahn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741